Name: Commission Regulation (EC) No 1030/2001 of 28 May 2001 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  economic policy;  regions of EU Member States;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R1030Commission Regulation (EC) No 1030/2001 of 28 May 2001 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid Official Journal L 144 , 30/05/2001 P. 0003 - 0008Commission Regulation (EC) No 1030/2001of 28 May 2001amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EEC) No 1696/92(3), as last amended by Regulation (EEC) No 2596/93(4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira.(2) Annex II to Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance(5), as last amended by Regulation (EC) No 2270/2000(6), fixes the aid for milk products.(3) Commission Regulation (EC) No 1024/2001 of 23 May 2001 fixing the export refunds on milk and milk products(7) fixes the refunds on those products. Annex II to Regulation (EEC) No 2219/92 should be adapted to take account of those adjustments.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on 30 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 179, 1.7.1992, p. 6.(4) OJ L 238, 23.9.1993, p. 24.(5) OJ L 218, 1.8.1992, p. 75.(6) OJ L 259, 13.10.2000, p. 49.(7) OJ L 140, 24.5.2001, p. 58.ANNEX"ANNEX II>TABLE>>TABLE>"